                            Case 4:19-cv-04051-PJH Document 15 Filed 08/07/19 Page 1 of 2



                     1   Douglas R. Hart, Bar No. 115673
                         douglas.hart@morganlewis.com
                     2   MORGAN, LEWIS & BOCKIUS LLP
                         300 South Grand Avenue
                     3   Twenty-Second Floor
                         Los Angeles, CA 90071-3132
                     4   Tel: +1.213.612.2500
                         Fax: +1.213.612.2501
                     5

                     6   Marina C. Gruber, Bar No. 271542
                         marina.gruber@morganlewis.com
                     7   MORGAN, LEWIS & BOCKIUS LLP
                         1400 Page Mill Road
                     8   Palo Alto, CA 94304
                         Tel: +1.650.843.4000
                     9   Fax: +1.650.843.4001

                    10   Attorneys for Defendant
                         CHEVRON U.S.A. INC.
                    11

                    12

                    13
                                                       UNITED STATES DISTRICT COURT
                    14
                                                      NORTHERN DISTRICT OF CALIFORNIA
                    15
                                                              SAN FRANCISCO DIVISION
                    16

                    17
                         JOAN BRADFORD, LIZA MOSQUERIOLA,                  Case No. 3:19-cv-04051-JSC
                    18   JASON ROHRBACH, and BRIAN WHITE,
                         on behalf of themselves and other persons         DEFENDANT CHEVRON U.S.A.
                    19   similarly situated,                               INC.’S CERTIFICATION OF
                                                                           INTERESTED ENTITIES OR
                    20                          Plaintiffs,                PERSONS

                    21                  vs.                                [CIVIL L.R. 3-15]

                    22   CHEVRON U.S.A., INC., and Does 1 through
                         and including 25,
                    23
                                                Defendant.
                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                          DEFENDANT’S CERTIFICATION OF
 ATTORNEYS AT LAW
                         Case No. 3:19-cv-04051-JSC                                 INTERESTED ENTITIES OR PERSONS
  SILICON VALLEY
                            Case 4:19-cv-04051-PJH Document 15 Filed 08/07/19 Page 2 of 2



                     1           Pursuant to Civil L.R. 3-15, the undersigned certifies that the following listed persons,

                     2   associations of persons, firms, partnerships, corporations (including parent corporations) or other

                     3   entities (i) have a financial interest in the subject matter in controversy or in a party to the

                     4   proceeding, or (ii) have a non-financial interest in that subject matter or in a party that could be

                     5   substantially affected by the outcome of this proceeding:

                     6               1.      The parent corporation of Chevron U.S.A. Inc. is Chevron U.S.A. Holdings

                     7                       Inc.;

                     8               2.      The parent corporation of Chevron U.S.A. Holdings Inc. is Texaco Inc.;

                     9               3.      The parent corporation of Texaco Inc. is Chevron Investments Inc.;

                    10               4.      The parent corporation of Chevron Investments Inc. is Chevron Corporation, a

                    11                       publicly traded corporation.

                    12           Defendant will advise this Court in the event it learns of any additional interested entities

                    13   or persons that must be identified pursuant to Local Rule 3-15.

                    14   Dated: August 7, 2019                                   MORGAN, LEWIS & BOCKIUS LLP
                    15

                    16                                                           By /s/ Marina C. Gruber
                                                                                    Douglas R. Hart
                    17                                                              Marina C. Gruber
                                                                                    Attorneys for Defendant
                    18                                                              CHEVRON U.S.A. INC.
                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
                                                                                              DEFENDANT’S CERTIFICATION OF
 BOCKIUS LLP
                         Case No. 3:19-cv-04051-JSC                          2
 ATTORNEYS AT LAW                                                                           INTERESTED ENTITIES OR PERSONS
  SILICON VALLEY
